320 F.2d 913
Carlos COFFMANv.UNITED STATES of America.
No. 7290.
United States Court of Appeals Tenth Circuit.
May 16, 1963.

Clyde E. Thompson, Denver, Colo., for appellant.
Robert M. Green, Asst. U.S. Atty., Wichita, Kan., for appellee.
Before MURRAH, Chief Judge, LEWIS, Circuit Judge, and DOYLE, District judge.
PER CURIAM.


1
Affirmed May 16, 1963, without written opinion, on the ground that all matters presented in this collateral attack were decided on the direct appeal reported in 290 F.2d 212.